Dewey, J.
There was no legal title to the premises demanded in this writ of entry that was the subject of attachment or levy of execution as the property of Ephraim S. Phelps, the insolvent debtor, of whose estate the demandant is assignee.
The facts agreed and stated for the consideration of the court, as to the manner in which the title of the tenant was acquired, fail to bring the case within the provisions of St. 1844, c. 107. If the assignee of the insolvent debtor has any remedy to recover of Mrs. Phelps any part of the money that was applied in payment for this real estate, it must be in some other form than by a writ of entry.

Judgment on the verdict for the tenant.